Title: To George Washington from George Washington Motier Lafayette, 31 August 1795
From: Lafayette, George Washington Motier
To: Washington, George


          
            Monsieur
            Boston—31 Aôust 1795
          
          après bien des peines et des traverses, c’est en Amérique, c’est auprès de vous, que je viens chercher un azyle, et mon pere. j’avois aspiré depuis long-temps après cet heureux moment, qui toujours avoit fui devant moi.
          je commence à espérer maintenant davantage.
          comme c’est à votre nom, que je dois le bonheur de me trouver enfin dans ma seconde Patrie; ce sera sûrement encore à vous, que je devrai celui d’y voir aussi mon pere, heureux et libre, ainsi que tout ce qui m’est cher.
          
          Voudrez-vous bien permettre au fils infortuné d’un homme, que vous avez honoré de quelque amitié, et qui de bonne-heu⟨re⟩ apprit de lui à vous regarder comme son père, de venir vous offrir l’expression de sa reconnoissance, et l’hommage d’un respect aussi profond que tendre. oserai-je dire filial?
          
            george W. motier lafayette
          
        